Citation Nr: 0423313	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-14 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for status post brain stem 
infarct with benign tumor as secondary to nasal radium 
treatment for the service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA), Hartford Connecticut 
Regional Office (RO), which denied the veteran's request to 
reopen a previously denied claim of entitlement to service 
connection for a brain tumor.  In a subsequent rating 
decision, dated in September 2002, the RO determined that new 
and material evidence had been submitted, reopened the claim, 
and denied the veteran's claim of service connection for a 
brain tumor on the merits.  In March 2003, the Board entered 
a decision that upheld the RO's reopening of the claim based 
on new and material evidence, and undertook additional 
development with respect to the merits of the claim.  This 
development was completed in June 2003 and the case came once 
again before the Board.  In September 2003, the Board again 
remanded this claim for further development in order to 
comply with the dictates of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The case is once again before the Board.  Unfortunately the 
development ordered by the Board in September 2003 was not 
adequately completed and therefore, in accordance with the 
holding of Stegall v. West, 11 Vet. App. 268, 271 (1998), a 
further remand of this matter is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for status post brain stem infarct with benign tumor as 
secondary to nasal radium treatment for the service-connected 
sinusitis must be remanded for further action.

When this claim was previously before the Board in September 
2003, the veteran's claim was remanded for further 
development.  In doing so, the Board directed that the RO 
send the veteran a letter explaining the VCAA, to include the 
duty to assist and notice provisions contained therein.  
Among other things, the letter was to explain, what, if any, 
information (medical or lay evidence) not previously provided 
to the Secretary was necessary to substantiate the claim of 
entitlement to service connection for status post brain stem 
infarct with benign tumor as secondary to nasal radium 
treatment for the service-connected sinusitis.  The letter 
was also to specifically inform the veteran of which portion 
of the evidence was to be provided by the veteran and which 
part, if any, the RO would attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Instead of providing the veteran with the above information, 
however, the RO sent the veteran a letter in March 2004 
informing the veteran of the evidence needed to establish a 
claim under 38 U.S.C.A. § 1151.  The requirements to 
successfully prosecute a claim of entitlement to service 
connection, direct or secondary, were not provided to the 
veteran.

In light of the foregoing, the Board regrets that this matter 
must once again be remanded for compliance with the September 
2003 remand instructions that the veteran be afforded proper 
VCAA notice with respect to his claim of entitlement to 
secondary service connection for his status post brain stem 
infarct with benign tumor.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim of entitlement to 
service connection for status post brain 
stem infarct with benign tumor as 
secondary to nasal radium treatment for 
the service-connected sinusitis.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  And the letter should request 
that the veteran provide any evidence in 
his possession that pertains to the 
claim.  38 C.F.R. § 3.159.


2.  After completion of the foregoing, 
the RO is asked to review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
fully complied with and satisfied.  After 
undertaking any additional development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for status post brain 
stem infarct with benign tumor as 
secondary to nasal radium treatment for 
the service-connected sinusitis, in light 
of the additional evidence obtained since 
the September 2002 statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




